Citation Nr: 1730585	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for hearing loss on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to March 26, 2013.

3.  Entitlement to basic eligibility for Dependents' Educational Assistance benefits pursuant to 38 U.S.C.A. Chapter 35, prior to March 26, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1945 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2012 and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.

In June 2016, the Board denied the claim for an increased rating for hearing loss in excess of 40 percent.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a February 2017 Order, the Court granted a Joint Motion for Partial Remand, and remanded the issue of entitlement to an increased rating in excess of 40 percent on an extraschedular basis for action consistent with the terms of the Joint Motion.

In November 2016, the Board granted the claim for entitlement to TDIU, and in a November 2016 rating decision, the RO assigned an effective date of March 26, 2013 for TDIU.  The Veteran, through his accredited representative has disagreed with the effective dated assigned for TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A preponderance of the competent and credible evidence of record indicates that the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture that would make impractical the application of the regular schedular standards.

2.  A claim that may serve as a basis for a TDIU was received no earlier than July 17, 2008.

3.  Basic eligibility for Dependents' Educational Assistance benefits began no earlier than July 17, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral hearing loss on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2016).

2.  The criteria for an effective date of July 17, 2008, but not earlier, for TDIU are met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date of July 17, 2008, but not earlier, for basic eligibility for Chapter 35 Dependents' Educational Assistance benefits, are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.310, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337(1996).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for bilateral hearing loss.  The claim for TDIU has been a component of his claim for a higher initial disability rating.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby making additional notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA's duty to notify has been satisfied.

The record also shows that VA has made reasonable efforts to obtain all relevant records.  The Veteran's service medical records and service personnel records are of record, as are post-service VA treatment records and private medical records. 

VA's duty to assist also includes providing a Veteran a VA examination when warranted.  When VA provide an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent VA examinations in May 2009, December 2011, January 2013, and November 2014.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examiners specifically set forth the functional effects of the hearing disability, including potential adverse effects on occupational functioning due to communication problems, and no effects on activities of daily living.  The Board finds that is sufficient to comply with the duty to assist and the examinations are adequate.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities). 

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  VA examinations and medical opinions were obtained as directed.  The case was referred to the Director of the Compensation Service for a decision regarding entitlement to an extraschedular rating for bilateral hearing loss and extraschedular entitlement to a TDIU.  In August 2016, the Director issued a decision.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating for Hearing Loss on Extraschedular Basis

A February 2017 Court Order did not disturb the Board's findings regarding the schedular rating of the bilateral hearing loss disability.  Thus, it is the issue of entitlement to an extraschedular rating for bilateral hearing loss that is before the Board.

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  Rather, it must remand the claim to the Agency of Original Jurisdiction for referral to the Director.  Thun v. Peake, 22 Vet. App. 111 (2008).

To determine whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  An extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).

The Veteran contends that his hearing disability causes functional impairment to the extent that he has difficulty comprehending conversational speech, and with speech discrimination.  

April 2008 private medical records show the Veteran had been wearing binaural hearing aids since the 1990s.  The records indicate the Veteran denied tinnitus, vertigo, or discharge from the ears.  The Veteran had extremely poor discrimination ability, even with the addition of visual cues.  The examiner indicated that with the degree of hearing loss experienced by the Veteran, he would expect the Veteran to have difficulty hearing and understanding in all situations, especially when the Veteran was unable to see the speaker's face.

In a February 2009 private medical record, the Veteran denied any history of infections, drainage, or discharge from either ear.  The tympanic membranes and external ear canals were normal, bilaterally.  The examiner noted that speech discrimination was extremely poor.

At a May 2009 VA examination, the Veteran reported he could not understand words in any situation and that he had a lot of difficulty with clarity of speech.  The Veteran also reported feeling very disabled by his inability to clearly hear speech.  The examiner noted no complaints of tinnitus, and no history of ear infections, ear surgery, head trauma, or dizziness.  The examiner diagnosed moderately severe bilateral sensorineural hearing loss, and noted significant effects on occupational activities in the form of hearing difficulty.  The examiner noted no effects on activities of daily living.  

At a December 2011 VA examination, the Veteran reported that even with hearing aids, people had to repeat themselves in order for him to understand them, and that he had difficulty distinguishing words.  The Veteran had to use closed captioning on the television in order to watch, which had become more difficult as his vision was progressively worsening.  The Veteran also reported that he began to feel introverted due to the hearing loss.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner reported the hearing loss effected ordinary conditions of daily life, including ability to work, in the form of difficulty hearing people and having to have them repeat themselves.

At a January 2013 VA examination, the Veteran reported increased difficulty hearing, which made him unable to communicate with his wife unless she repeated herself multiple times or rephrased.  The Veteran also reported he was becoming more isolated due to the hearing loss and inability to hear clearly.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that it would be extremely difficult for the Veteran to gain or retain employment successfully given the hearing loss and issues the Veteran has with poor speech discrimination, with or without hearing aids.  

In a November 2014 VA examination, the Veteran reported that the hearing loss was so severe that he could not communicate with friends and family, and that his wife had to write everything down for him to understand.  As a result, the Veteran reported he was depressed and reclusive.  The examiner diagnosed bilateral sensorineural hearing loss.

In an April 2015 VA medical opinion, the examiner opined that the hearing loss did not prevent the Veteran from performing any of his daily activities, including his ability to function in an occupational environment, nor did it limit his functional abilities in any of his daily activities, including his ability to obtain or maintain employment, but that special accommodations may be required for the Veteran.
In February 2014, the extraschedular issue was referred to the Director of Compensation Purposes for consideration.  In a June 2014 decision, the Director found that entitlement to an extraschedular rating for bilateral hearing loss was not warranted.  The Director noted that although the Veteran had reported he could not hear anything, puretone testing results were inconsistent with his statements.  The Director also noted that treatment records noted an inconsistency with understanding spoken instructions, and that the Veteran wore hearing aids.  Finally, the Director noted that the Veteran had not been hospitalized for any significant periods of time due to hearing loss.  The Director concluded that the totality of the evidence did not support the contention that the Veteran's hearing loss was so exceptional or unusual, as to make the use of the regular rating schedule standards impractical.  

The Board finds that the Director's opinion contains a statement of reasons or bases and is supported by the overall evidence.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).  The Director cited to the relevant regulatory provisions and explained the rationale for concluding that an extraschedular rating was not warranted. Therefore, that decision is reviewable by the Board de novo.

The Board finds that the functional effects of the Veteran's hearing loss, including difficulty hearing other people and poor social interactions, are contemplated by the schedular criteria because they describe consequences of decreased hearing ability.  The Board also observes that the effects of his hearing loss have been described by VA examiners as difficulty hearing others.  Those effects are also contemplated by the schedular evaluation because they are also consequences of decreased hearing ability.  The Board does not find any symptomatology described due to the hearing loss disability that is not contemplated by the rating schedule which assigns ratings based on decreased hearing ability.  Therefore, the Board finds that the Veteran's symptomatology is contemplated by the rating criteria which are adequate to rate the disability.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual disabilities does not capture all the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The Board notes that the Veteran is also service-connected for tinnitus, rated 10 percent from June 21, 2010, and adjustment disorder with depressed mood, secondary to hearing loss, rated 30 percent as of March 26, 2013.  However, there are no additional disabilities that have not been attributed to a specific service-connected condition.  The Board finds that the preponderance of the evidence is against the assignment of an extraschedular rating because the evidence does not show symptomatology due to hearing loss or in combination with tinnitus and adjustment disorder that is not contemplated by the rating schedule. Mittleider v. West, 11 Vet. App. 181 (1998).  Specifically, the 30 percent rating for the adjustment disorder accounts for the interference with employment and feelings of isolation that the Veteran's representative argues makes the Veteran's hearing loss a unique situation.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Therefore, the Board finds that the evidence is against a finding that the hearing loss disability causes average impairment of earning capacity beyond the ratings currently in effect, and an extraschedular rating for bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).  The Board finds that the preponderance of the evidence is against the claim of entitlement to an increased rating for service-connected bilateral hearing loss on an extraschedular basis, and that claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

TDIU and Dependents' Educational Assistance benefits

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Harper v. Brown, 10 Vet. App. 125 (1997). 

Unless otherwise provided, the effective date of an award of increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2016).  The Board notes that the effective date of an award of increased compensation may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased rating is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016). 

Survivors' and Dependents' Educational Assistance is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse, if the applicable criteria are met.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021 (2016).

Basic eligibility for certification of Dependents' Educational Assistance exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807 (2016).  

A November 2016 Board decision established entitlement to TDIU based on service-connected disabilities, hearing loss, tinnitus, and adjustment disorder secondary to hearing loss.  Those disabilities were found to make the Veteran unable to obtain substantially gainful employment.  In this case, as the grant of a TDIU was based on the Veteran's hearing loss and secondary disabilities, the Board finds that an effective date of July 17, 2008, but not earlier, for the award of TDIU is warranted.  The evidence of record tends to indicate that the Veteran was unable to secure or follow a substantially gainful occupation by reason of the hearing loss disability as of the date service connection was established.  However, the effective date of TDIU cannot predate the effective date of service connection of the disability upon which the rating is based.  Therefore, an effective date earlier than July 17, 2008, the date on which the Veteran established service connection for a hearing loss disability, cannot be granted under the applicable regulations.

Regarding the claim of entitlement to an earlier effective date for Dependents' Educational Assistance benefits pursuant to 38 U.S.C.A., Chapter 35, the Board finds that an effective date of July 17, 2008, but not earlier, for basic eligibility for Chapter 35 Dependents' Educational Assistance benefits, is warranted.  The only method of eligibility for Chapter 35 benefits which is relevant to the Veteran is through having service-connected disability which has been rated 100 percent or to have been granted TDIU.  The Veteran was awarded eligibility to Dependents' Educational Assistance effective March 26, 2003, based upon the finding that he was permanently unable, as of that date, to secure or follow a substantially gainful occupation, and was thus entitled to a total disability evaluation based on individual employability due to service connected disorders.  Since the effective date for Dependents' Educational Assistance benefits was directly predicated on finding that the Veteran had a permanent and total disability due to service connected disabilities, and because of the Board's current finding that the Veteran was entitled to TDIU as of July 17, 2008, the Board finds that July 17, 2008 is the earliest date on which the Veteran could establish eligibility for Chapter 35 benefits.  Accordingly, entitlement to an earlier effective date for Dependents' Educational Assistance benefits is granted.





ORDER

Entitlement to an initial rating in excess of 40 percent for hearing loss on an extraschedular basis is denied.

Entitlement to an effective date of July 17, 2008, but not earlier, for TDIU is granted.

Entitlement to an effective date of July 17, 2008, but not earlier, for basic eligibility for Chapter 35 Dependents' Educational Assistance benefits is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


